Exhibit 10.1

 

PHANTOM STOCK AWARD AGREEMENT

 

This Phantom Stock Award Agreement (the “Agreement”) has been made as of
                          , (the “Date of Grant”) between Duke Energy
Corporation, a Delaware corporation, with its principal offices in Charlotte,
North Carolina (the “Corporation”), and                                (the
“Grantee”).

 


RECITALS


 

Under the Duke Energy Corporation 2006 Long-Term Incentive Plan, as it may, from
time to time, be further amended (the “Plan”), the Compensation Committee of the
Board of Directors of the Corporation (the “Committee”), or its delegatee, has
determined the form of this Agreement and selected the Grantee, as an Employee,
to receive the award evidenced by this Agreement (the “Award”) and the Phantom
Stock units and tandem Dividend Equivalents that are subject hereto.  The
applicable provisions of the Plan are incorporated in this Agreement by
reference, including the definitions of terms contained in the Plan (unless such
terms are otherwise defined herein).

 

AWARD

 

In accordance with the Plan, the Corporation has made this Award, effective as
of the Date of Grant and upon the following terms and conditions:

 

Section 1.              Number and Nature of Phantom Stock Units and Tandem
Dividend Equivalents.  The number of Phantom Stock units and the number of
tandem Dividend Equivalents subject to this Award are each
                                                                    .  Each
Phantom Stock unit, upon becoming vested before its expiration, represents a
right to receive payment in the form of one (1) share of Common Stock.  Each
tandem Dividend Equivalent represents a right to receive cash payments
equivalent to the amount of cash dividends declared and paid on one (1) share of
Common Stock after the Date of Grant and before the Dividend Equivalent
expires.  Phantom Stock units and Dividend Equivalents are used solely as units
of measurement, and are not shares of Common Stock and the Grantee is not, and
has no rights as, a shareholder of the Corporation by virtue of this Award.

 

Section 2.              Vesting of Phantom Stock Units.  The specified
percentage of the Phantom Stock units subject to this Award, and not previously
forfeited, shall vest, with such percentage considered satisfied to the extent
such Phantom Stock units have previously vested, as follows:

 

--------------------------------------------------------------------------------


 

(a)           Upon Grantee remaining continuously employed by the Corporation,
including Subsidiaries, through the specified anniversary of the Date of Grant,

 

Vesting Percentage

 

Anniversary

 

 

 

 

 

33-1/3%

 

1st

 

66-2/3%

 

2nd

 

100%

 

3rd

 

 

For purposes of vesting under this Section 2(a), if such employment terminates
at a time when Grantee has attained age 55 and has at least five years of
vesting service under the Duke Energy Retirement Cash Balance Plan or Cinergy
Corp. Non-Union Employees’ Pension Plan, or under another retirement plan of the
Corporation or Subsidiary which plan the Committee, or the delegatee, in its
sole discretion, determines to be the functional equivalent of the Duke Energy
Retirement Cash Balance Plan or Cinergy Corp. Non-Union Employees’ Pension Plan,
Grantee shall be considered to have “retired” and such employment shall be
considered to continue, with continued vesting under this Section 2(a), unless
the Committee or its delegatee, in its sole discretion, determines that Grantee
is in violation of any obligation identified in Section 3, in which case any
such Phantom Stock units not previously vested, or vested by application of the
following sentence shall be forfeited, or unless the Grantee dies, in which case
the Phantom Stock units subject to this Award shall vest in accordance with the
following sentences.  If such employment terminates (i) as the result of
Grantee’s death or (ii) as the result of Grantee’s permanent and total
disability within the meaning of Code Section 22(e)(3), all Phantom Stock units
subject to this Award, which units have not previously been forfeited or vested,
immediately shall become fully vested.  If such employment terminates (i) as the
result of termination of such employment by the Corporation, or employing
Subsidiary, other than for cause, as determined by the Committee or its
delegatee or (ii) as the direct and sole result, as determined by the Committee
or its delegatee, in its sole discretion, of the divestiture of assets, a
business or a company, by the Corporation or a Subsidiary, the Phantom Stock
units subject to this Award shall vest at such vesting percentage determined by
the Committee or its delegatee, in its sole discretion, by prorating from the
above schedule to reflect only that portion of the period beginning on the Date
of Grant and ending with the third (3rd) anniversary of the Date of Grant during
which such employment continued while Grantee was entitled to payment of salary,
and any such Phantom Stock units not then or previously vested shall be
forfeited.

 

In the event that at a time when vesting would otherwise occur under this
Section 2(a), Grantee is on an employer-approved, personal leave of absence,
then, unless prohibited by law, vesting shall be postponed and shall not occur
unless and until Grantee returns to active service in accordance with the terms
of the

 

--------------------------------------------------------------------------------


 

approved personal leave of absence and before January 15 of the calendar year
immediately following the calendar year in which the leave commenced.  In the
event Grantee does not return to active service from such leave of absence prior
to January 15 of the calendar year immediately following the calendar year in
which the leave commenced, any Phantom Stock units covered by this Award that
were not vested as of the commencement of such leave shall be immediately
forfeited (as if Grantee terminated employment for purposes of Section 4
hereof).

 

(b)           100%, if, following the occurrence of a Change in Control and
before the second anniversary of such occurrence, such employment is terminated
involuntarily, and not for cause, by the Corporation, or employing Subsidiary,
as determined by the Committee or its delegatee in its sole discretion, other
than under circumstances described in the second sentence of Section 2(a).

 

Section 3.              Violation of Grantee Obligation.  In consideration of
the continued vesting opportunity provided under Section 2 following the
termination of Grantee’s continuous employment by the Corporation, including
Subsidiaries, if Grantee is considered “retired”, Grantee agrees that during the
period beginning with such termination of employment and ending with the third
anniversary of the Date of Grant (“Restricted Period”), Grantee shall not
(i) without the prior written consent of the Corporation, or its delegatee,
become employed by, serve as a principal, partner, or member of the board of
directors of, or in any similar capacity with, or otherwise provide service to,
a competitor, to the detriment of the Corporation or any Subsidiary, or
(ii) violate any of Grantee’s other noncompetition obligations, or any of
Grantee’s nonsolicitation or nondisclosure obligations, to the Corporation or
any Subsidiary.  The noncompetition obligations of clause (i) of the preceding
sentence shall be limited in scope and shall be effective only to competition
with the Corporation or any Subsidiary in the businesses of:  production,
transmission, distribution, or retail or wholesale marketing or selling of
electricity; resale or arranging for the purchase or for the resale, brokering,
marketing, or trading of electricity or derivatives thereof; energy management
and the provision of energy solutions; development and management of fiber optic
communications systems; development and operation of power generation
facilities, and sales and marketing of electric power, domestically and abroad;
and any other business in which the Corporation, including Subsidiaries, is
engaged at the termination of Grantee’s continuous employment by the
Corporation, including Subsidiaries; and within the following geographical areas
(i) any country in the world where the Corporation, including Subsidiaries, has
at least US$25 million in capital deployed as of termination of Grantee’s
continuous employment by Corporation, including Subsidiaries; (ii) the continent
of North America; (iii) the United States of America and Canada; (iv) the United
States of America; (v) the states of North Carolina, South Carolina, Virginia,
Georgia, Florida, Texas, California, Massachusetts, Illinois, Michigan, New
York, Colorado, Oklahoma and Louisiana;

 

--------------------------------------------------------------------------------


 

(vi) the states of North Carolina, South Carolina, Texas, Colorado, Ohio,
Kentucky, and Indiana; and (vii) any state or states with respect to which was
conducted a business of the Corporation, including Subsidiaries, which business
constituted a substantial portion of Grantee’s employment.  The Corporation and
Grantee intend the above restrictions on competition in geographical areas to be
entirely severable and independent, and any invalidity or enforceability of this
provision with respect to any one or more of such restrictions, including areas,
shall not render this provision unenforceable as applied to any one or more of
the other restrictions, including areas.  If any part of this provision is held
to be unenforceable because of the duration, scope or area covered, the
Corporation and Grantee agree to modify such part, or that the court making such
holding shall have the power to modify such part, to reduce its duration, scope
or area, including deletion of specific words and phrases, i.e., “blue
penciling”, and in its modified, reduced or blue pencil form, such part shall
become enforceable and shall be enforced.  Nothing in Section 3 shall be
construed to prohibit Grantee from being retained during the Restricted Period
in a capacity as an attorney licensed to practice law, or to restrict Grantee
from providing advice and counsel in such capacity, in any jurisdiction where
such prohibition or restriction is contrary to law.

 

Section 4.              Forfeiture/Expiration.  Any Phantom Stock unit subject
to this Award shall be forfeited upon the termination of Grantee’s continuous
employment by the Corporation, including Subsidiaries, from the Date of Grant,
except to the extent otherwise provided in Section 2, and, if not previously
vested and paid, or deferred, or forfeited, shall expire immediately before the
tenth anniversary of the Date of Grant.  Any Dividend Equivalent subject to this
Award shall expire at the time the unit of Phantom Stock with respect to which
the Dividend Equivalent is in tandem (i) is vested and paid, or deferred,
(ii) is forfeited, or (iii) expires.

 

Section 5.              Dividend Equivalent Payments.  Payments with respect to
any Dividend Equivalent subject to this Award shall be paid in cash to the
Grantee within 60 days after the time cash dividends are declared and paid with
respect to the Common Stock on or after the Date of Grant and before the
Dividend Equivalent expires, but in no event later than the calendar year in
which the dividends are declared and paid.  However, should the timing of a
particular payment under Section 6 to the Grantee in shares of Common Stock in
conjunction with the timing of a particular cash dividend declared and paid on
Common Stock be such that the Grantee receives such shares without the right to
receive such dividend and the Grantee would not otherwise be entitled to payment
under the expiring Dividend Equivalent with respect to such dividend, the
Grantee, nevertheless, shall be entitled to such payment.  Dividend Equivalent
payments shall be subject to withholding for taxes.

 

Section 6.              Payment of Phantom Stock Units.  Payment of Phantom
Stock units subject to this Award shall be made to the Grantee as soon as

 

--------------------------------------------------------------------------------


 

practicable following the time such units become vested in accordance with
Section 2 prior to their expiration but in no event later than 60 days following
such vesting, except to the extent deferred by Grantee in accordance with such
procedure as the Committee, or its delegatee, may prescribe.  Payment (or
deferrals, as applicable) shall be subject to withholding for taxes.  Payment
shall be in the form of one (1) share of Common Stock for each full vested unit
of Phantom Stock and any fractional vested unit of Phantom Stock shall be made
in a cash amount equal in value to the shares of Common Stock that would
otherwise be paid, valued at Fair Market Value on the date the respective
Phantom Stock units became vested, or if later, payable.  Notwithstanding the
foregoing, the number of shares of Common Stock that would otherwise be paid or
deferred (valued at Fair Market Value on the date the respective unit of Phantom
Stock became vested, or if later, payable) shall be reduced by the Committee, or
its delegatee, in its sole discretion, to fully satisfy tax withholding
requirements.  In the event that payment, after any such reduction in the number
of shares of Common Stock to satisfy withholding for tax requirements, would be
less than ten (10) shares of Common Stock, then, if so determined by the
Committee, or its delegatee, in its sole discretion, payment, instead of being
made in shares of Common Stock, shall be made in a cash amount equal in value to
the shares of Common Stock that would otherwise be paid, valued at Fair Market
Value on the date the respective Phantom Stock units became vested, or if later,
payable.

 

                Section 7.              No Employment Rights.  Nothing in this
Agreement or in the Plan shall confer upon the Grantee the right to continued
employment by the Corporation or any Subsidiary, or affect the right of the
Corporation or any Subsidiary to terminate the employment or service of the
Grantee at any time for any reason.

 

                Section 8.              Nonalienation.  The Phantom Stock units
and Dividend Equivalents subject to this Award are not assignable or
transferable by the Grantee.  Upon any attempt to transfer, assign, pledge,
hypothecate, sell or otherwise dispose of any such Phantom Stock unit or
Dividend Equivalent, or of any right or privilege conferred hereby, or upon the
levy of any attachment or similar process upon such Phantom Stock unit or
Dividend Equivalent, or upon such right or privilege, such Phantom Stock unit or
Dividend Equivalent or right or privilege, shall immediately become null and
void.

 

                Section 9.              Determinations.  Determinations by the
Committee, or its delegatee, shall be final and conclusive with respect to the
interpretation of the Plan and this Agreement.

 

                Section 10.            Governing Law.  The validity and
construction of this Agreement shall be governed by the laws of the state of
Delaware applicable to transactions taking place entirely within that state.

 

--------------------------------------------------------------------------------


 

Section 11.            Conflicts with Plan, Correction of Errors, and Grantee’s
Consent.  In the event that any provision of this Agreement conflicts in any way
with a provision of the Plan, such Plan provision shall be controlling and the
applicable provision of this Agreement shall be without force and effect to the
extent necessary to cause such Plan provision to be controlling.  In the event
that, due to administrative error, this Agreement does not accurately reflect a
Phantom Stock Award properly granted to Grantee pursuant to the Plan, the
Corporation, acting through its Executive Compensation and Benefits Department,
reserves the right to cancel any erroneous document and, if appropriate, to
replace the cancelled document with a corrected document.  It is the intention
of the Corporation and the Grantee that this Award not result in unfavorable tax
consequences to Grantee under Code Section 409A.  Accordingly, Grantee consents
to such amendment of this Agreement as the Corporation may reasonably make in
furtherance of such intention, and the Corporation shall promptly provide, or
make available to, Grantee a copy of any such amendment.

 

Section 12.            Compliance with Law.  The Corporation shall make
reasonable efforts to comply with all applicable federal and state securities
laws applicable to the Plan and this Award; provided, however, notwithstanding
any other provision of this Award, the Corporation shall not be obligated to
deliver any shares of Common Stock pursuant to this Award if the delivery
thereof would result in a violation of any such law.

 

Notwithstanding the foregoing, this Award is subject to cancellation by the
Corporation in its sole discretion unless the Grantee, by not later than
                                     , has signed a duplicate of this Agreement,
in the space provided below, and returned the signed duplicate to the Executive
Compensation and Benefits Department - Phantom Stock [(STO6E)], Duke Energy
Corporation, P. O. Box 1007, Charlotte, NC 28201-1007, which, if, and to the
extent, permitted by the Executive Compensation and Benefits Department, may be
accomplished by electronic means.

 

IN WITNESS WHEREOF, the Corporation has caused this Agreement to be executed and
granted in Charlotte, North Carolina, to be effective as of the Date of Grant.

 

 

ATTEST:

DUKE ENERGY CORPORATION

 

 

 

 

 


 


 


 


 


 


BY:


 


 


BY:


 

 

Corporate Secretary

 

Its:

Chief Executive Officer

 

--------------------------------------------------------------------------------


 

Acceptance of Phantom Stock Award

 

IN WITNESS OF Grantee’s acceptance of this Award and Grantee’s agreement to be
bound by the provisions of this Agreement and the Plan, Grantee has signed this
Agreement this            day of                                       ,
            .

 

 


 


 


 


GRANTEE’S SIGNATURE


 


 


 


 

 

(print name)

 

 

 

 

 

 

 

(address)

 

--------------------------------------------------------------------------------